—Appeal by the de*606fendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered January 12, 1995, convicting him of criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court did not err in denying him a for-cause challenge to a prospective juror (see, CPL 270.20 [1] [b]; People v Williams, 63 NY2d 882; People v Hernandez, 222 AD2d 696). Nor was the defendant’s sentence excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Miller, J. P., Joy, Goldstein and Florio, JJ., concur.